Citation Nr: 0709131	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  04-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by mental and physical fatigue.  

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine.  

3.  Entitlement to an evaluation in excess of 20 percent for 
retinal pigment epithelial changes of the left eye prior to 
October 4, 2006.

4.  Entitlement to an evaluation in excess of 30 percent for 
retinal pigment epithelial changes of the left eye from 
October 4, 2006.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1971 
and from August 1974 to August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a September 1998 rating determination the Houston, Texas, 
RO, granted service connection for mechanical low back pain 
secondary to lumbar spine degenerative joint disease and 
assigned a noncompensable disability evaluation.  The RO also 
granted service connection for glaucoma of the left eye and 
assigned a noncompensable disability evaluation; and denied 
service connection for mental and physical fatigue on the 
basis that the claim was not well grounded.  The veteran 
filed a notice of disagreement with these determinations in 
October 1998.

The RO issued both a statement of the case and a rating 
determination in December 1999, which continued the denial of 
service connection for mental and physical fatigue and 
increased the evaluations for the low back and left eye 
disorders from noncompensable to 10 percent disabling.  No 
further correspondence was received from the veteran until 
October 2000.  At that time he expressed disagreement with 
the RO's December 1999 decisions.

The receipt of the veteran's October 2000 letter is outside 
both the one year time period from the date of the issuance 
of the September 1998 rating determination and the 60 day 
time period from the issuance of the December 1999 statement 
of the case which the veteran has to perfect his appeal.  The 
RO closed the veteran's appeal.  Thus, the September 1998 
rating determination became final.

This case was previously before the Board in April 2006.  The 
Board then noted that the October 2000 letter was accepted as 
a new claim.  The appeal was then remanded for additional 
development.  The requested development has been completed, 
and the case has been returned to the Board for further 
appellate review. 

With regard to the veteran's claim of service connection for 
mental and physical fatigue, the Veterans Claims Assistance 
Act of 2000 (VCAA) provides that where a claim was denied on 
the basis that it was not well grounded and became final 
during the period from July 14, 1999 to November 9, 2000; and 
was readjudicated on motion of the veteran or VA within two 
years after November 9, 2000, the claim would be re- 
adjudicated as if the prior denial had not been made.  Pub.L. 
102-475, § 7, Nov. 9, 2000, 114 Stat 2099.  Accordingly, the 
Board, like the RO is considering this claim on a de novo 
basis.

The Board notes that the evaluation for the veteran's left 
eye disability was increased to 30 percent by an October 2006 
rating decision.  The effective date for the increase was 
October 4, 2006.  The veteran has not expressed satisfaction 
with either the 30 percent evaluation, or with the 20 percent 
evaluation prior to October 4, 2006.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, this issue remains on 
appeal, and is now characterized as two separate issues as 
listed on the first page of this decision. 


FINDINGS OF FACT

1.  A current disability manifested by chronic fatigue has 
not been demonstrated.  

3.  The veteran has severe limitation of motion of the lumbar 
spine without ankylosis, intervertebral disc syndrome, or 
neurologic impairment. 

4.  Prior to October 4, 2006, the veteran had best corrected 
visual acuity of the left eye of 20/125 without concentric 
contraction of the visual fields to 5 degrees. 

5.  As of October 4, 2006, the veteran had best corrected 
visual acuity of the left eye to 20/400.  


CONCLUSIONS OF LAW

1.  A chronic disability manifested by physical and mental 
fatigue was not incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006). 

2.  The criteria for an evaluation in excess of 40 percent 
for degenerative arthritis of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.71a, Codes 5003, 5292, 5295 (2002); 38 C.F.R. §§ 4.7, 
4.71a, Code 5237, 5242 (2006). 

3.  The criteria for entitlement to an evaluation in excess 
of 20 percent for retinal pigment epithelial changes of the 
left eye prior to October 4, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 to 6079 (2006). 

4.  The criteria for entitlement to an evaluation in excess 
of 30 percent for retinal pigment epithelial changes of the 
left eye from October 4, 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.84a, Diagnostic 
Codes 6061 to 6079.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was provided with VCAA notice by letter dated in 
November 2003.  This letter told the veteran what evidence 
was needed to substantiate his claims for service connection 
and for increased evaluations.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The letter asked the veteran to 
notify VA if there was any evidence or information he 
believed would support his claim.  This met the requirement 
to notify the veteran to send any relevant evidence in his 
possession.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In the present appeal, the veteran was provided with 
information regarding the final two Dingess elements in May 
2006, and his claims were readjudicated in October 2006.  

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

In this case, the veteran's initial claim was submitted prior 
to the enactment of the VCAA.  Therefore, notification prior 
to the initial adjudication was impossible.  The timing 
deficiency was remedied by the fact that the veteran's claim 
was readjudicated by the RO in February 2004, after proper 
VCAA notice was provided.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to all claims on appeal, 
and all pertinent evidence has been obtained.

Service Connection

The veteran contends that he has developed chronic physical 
and mental fatigue as a result of active service.  He notes 
that he complained of weakness and fatigue on many occasions 
during service, and states that he continues to experience 
these symptoms.  The veteran believes that this disability 
may be the result of exposure to chemical or nuclear weapons. 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97. 

The service medical records show that the veteran was seen 
for complaints of weakness and fatigue on many occasions 
during service.  Most of these complaints occurred between 
1981 and 1984, although the initial complaint is dated 
November 1977.  The veteran complained of malaise, fatigue, 
and dizziness at that time.  A physical examination was 
within normal limits.  

On January 7, the veteran reported dizziness, weakness, and 
headaches over the last week.  He had recently stopped 
smoking after 15 years of usage.  The assessment was 
dizziness due to unknown etiology.  

The veteran continued to experience these symptoms throughout 
January 1981.  The diagnoses included a viral syndrome.  
Other records opined that the veteran's symptoms were 
psychosomatic due to extrinsic depression.  Still other 
January 1981 records describe the veteran's complaints as 
classic withdrawal symptoms due his ceasing smoking.  A June 
1984 Report of Medical Examination was negative for a 
disability manifested by fatigue.  There were no other 
complaints of weakness subsequent to May 1984.  

The post service medical records show that the veteran 
underwent a VA examination for complaints of fatigue in 
November 1999.  The claims folder was reviewed by the 
examiner in conjunction with the examination.  The veteran 
stated that he since 1983 he had episodes of weakness, 
dizziness, and feeling faint which were alleviated by resting 
and sitting quietly.  This occurred for about three years.  
No etiology was found, and now the symptoms occurred only 
rarely.  After the examination, the diagnostic impression was 
history of episodes of dizziness and weakness.  The examiner 
opined that this was most likely vasodepressive in nature, 
and there was no evidence of a structural neurological 
process. 

The veteran was afforded a VA psychiatric examination in 
September 2006.  The claims file was reviewed by the 
examiner.  The veteran reported problems with his back.  He 
sometimes felt tired due to his back pain, but he did not get 
mentally tired.  The veteran denied symptoms of anxiety and 
depression.  After the mental status examination, the 
examiner found that the veteran did not have a psychiatric 
disability.  

The veteran also underwent a VA examination of his spine in 
September 2006.  The claims folder was reviewed by the 
examiner.  The examiner noted that the veteran had 
fatigability that affected the range of motion of his back 
disability.  However, it was less likely than not that he had 
a generalized physical or mental fatigability secondary to 
his service connected illness.  The diagnoses stated that the 
veteran had fatigability specifically in relation to his back 
disability.  There was no diagnosis of a disability 
manifested by chronic fatigue.  

Analysis

The service medical records clearly show that the veteran was 
followed for several years for complaints of physical and 
mental fatigue.  Physical examinations verified that the 
veteran appeared weak.  These symptoms were attributed to 
many different etiologies, including smoking withdrawal, 
viral syndrome, or depression.  This evidence arguably 
satisfies the requirement that there be an in-service disease 
or injury.  

The post service medical records, however, do not show that 
the veteran has ever been treated for physical or mental 
fatigue.  Neither of the VA physical examinations found a 
current disability manifested by fatigue, and the VA 
psychiatric examiner found that the veteran was normal.  

Although the veteran is competent to report subjective 
complaints of fatigue, his complaints must be weighed against 
the medical and psychiatric evidence showing no current 
disability manifested by fatigue.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  As the weight of the 
evidence is against a finding that the veteran has a current 
disability manifested by chronic fatigue, the preponderance 
of the evidence is against the claim.  Reasonable doubt does 
not arise and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).

Increased Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Low Back

The August 2002 rating decision increased the evaluation for 
the service-connected low back disability to 40 percent, 
effective from the date of the veteran's October 2000 claim. 

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243).

In light of these changes, the Board has considered whether 
an increased evaluation may be warranted under either the old 
or new version of the schedule for rating disabilities of the 
spine.  However, the new regulation cannot be applicable 
earlier than its effective date.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

The veteran's back disability has been characterized as 
mechanical low back pain, secondary to lumbar degenerative 
disc disease at L4 to L5.  The veteran's low back disability 
was originally evaluated by the RO under 38 C.F.R. § 4.71, 
Diagnostic Code 5295 (2002), which is the rating code for 
lumbosacral strain.  Under the old criteria for evaluating 
disabilities of the spine, DC 5295 provided for the 
evaluation of lumbosacral strain, and stated that a 10 
percent rating was warranted for characteristic pain on 
motion.  A 20 percent evaluation was warranted for 
lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent disability evaluation 
was warranted for severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Code 5295 (2003).

As the evidence shows that the veteran has arthritis of the 
lumbar spine, the rating code for limitation of the lumbar 
spine was also for consideration.  Severe limitation of 
motion of the lumbar spine was evaluated as 40 percent 
disabling.  Moderate limitation of motion warranted a 20 
percent evaluation.  Slight limitation of motion was 
evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 
5003, 5292 (2003).  

Effective on September 26,2003, DC 5295 was renumbered and 
revised at 38 C.F.R. § 4.71a, Code 5237.  Under that rating 
code, lumbosacral strain is to be evaluated under the new 
general rating formula for diseases and injuries of the 
spine.  The most recent rating decisions have evaluated the 
back disability under the rating code for degenerative 
arthritis of the spine.  This disability is also evaluated 
under the general rating formula for diseases and injuries of 
the spine.  38 C.F.R. § 4.71a, Code 5242.  

Under the new general rating criteria for disabilities of the 
spine, a 10 percent evaluation is warranted for disability of 
the thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

An evaluation higher than 40 percent is not warranted under 
the new criteria unless there is unfavorable ankylosis.  
Unfavorable ankylosis is a condition with which the entire 
thoracolumbar spine is fixed in flexion or extension, 
resulting in several symptoms described in Note 5 of the 
general formula for diseases and injuries of the spine.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to sum of the forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Each range of motion measurement is to be 
rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (4).  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The veteran was afforded a VA fee basis examination of his 
lumbosacral spine in June 2001.  The veteran said that he 
experienced back pain all day, which was aggravated by 
exertion.  He experienced occasional pain radiating into both 
legs all the way down to the heels, but he had no tingling, 
ticking, or numbness in the back or legs.  He also reported 
radiation upward to his neck at times.  There was a constant 
dull pain in the deep lower back and he experienced attacks 
of pain about 10 times each month which lasted all day long.  

On examination, the veteran had forward flexion to 80 degrees 
and extension to 12 degrees.  This was limited by pain at 68 
degrees of flexion and 10 degrees of extension, which 
reflected severe limitation of motion.  His flexion was 
additionally limited to 55 degrees and his extension to 5 
degrees after repetitive motion due to weakness and 
fatigability.  On measurement of lateral flexion, the veteran 
could flex 40 degrees to the right and 20 degrees to the 
left.  He experienced pain at 40 degrees on the right and 18 
on the left, with 40 degrees of flexion on the right and 15 
on the left after weakness and fatigability due to repetitive 
motion.  

The veteran did not have any incoordination or instability.  
Rotation was to 20 degrees in each direction, but was further 
limited to 15 degrees by pain, weakness and fatigability.  
The veteran could sit for five minutes with constant weight 
shifting, stand for less than five minutes, and walk one city 
block.  Straight leg raising was painful on both the right 
and the left.  An X-ray study revealed marked degenerative 
changes involving the lumbar spine and bilateral sacroiliac 
joints.  The diagnosis was revealed marked degenerative 
changes involving the lumbar spine and bilateral sacroiliac 
joints resulting in severe limitation of motion and function.  

VA treatment records from March 2004 show that the veteran 
complained of a backache from the neck down.  An X-ray study 
was interpreted as positive for degenerative joint disease 
and degenerative disc disease.  The veteran was noted to have 
sciatica that was responding to treatment.  The assessment 
was low back and neck pain. 

The veteran underwent an additional VA back examination in 
September 2006.  This included a neurological examination.  
The claims folder was reviewed by the examiner.  The veteran 
said that he was able to avoided heavy lifting at work, due 
to its sedentary nature.  For the same reason he had missed 
no time from work.  Prolonged walking would result in back 
pain.  He had been forced to stop and rest after his walk 
from the parking area to the examination area due to 
nonradiating and worsening low back pain.  A rest of five or 
six minutes returned him to his baseline of a dull aching 
pain.  He was also able to stretch and exercise with very 
light weights.  The veteran did not have any incapacitating 
episodes or radiation of pain.  He experienced flare-ups with 
prolonged walking two or three times a week, and he 
experienced a flare-up during the examination with repetitive 
motion testing.  

On examination, there was normal bulk, tone, and strength in 
the muscles.  Straight leg raising was negative, and tests 
for coordination and sensation were intact.  The veteran 
could laterally rotate 30 degrees to the right and 25 degrees 
to the left, stating that it caused pain.  He could flex 30 
degrees to the right and 25 degrees to the left, but he had 
to pause due to the pain.  The veteran had 60 degrees of 
flexion and 20 degrees of extension, reporting pain at the 
end point.  He had to take breaks at several points during 
the trial due to worsening of the pain, which was evidence of 
diminished endurance and fatigability.  The impression was 
degenerative osteoarthritis of the lumbar spine with pain and 
limitation of motion.  The veteran manifested fatigability 
and diminished endurance specifically with respect to the 
movement of the spine.  A computed tomography scan showed 
that the veteran did not have disc herniation but revealed 
multilevel facet arthropathy.  

The Board finds that entitlement to an evaluation in excess 
of 40 percent is not warranted for the veteran's back 
disability under either the old or the new criteria.  

The Board notes that the 40 percent rating currently assigned 
to the veteran's back disability is the highest evaluation 
available under 38 C.F.R. § 4.71a, Code 5295.  A 40 percent 
evaluation is also the highest available under the rating 
code for limitation of motion of the lumbar spine, absent 
disc disease.  38 C.F.R. § 4.71a, Code 5003, 5292, 5293 
(2006).  As the maximum scheduler evaluations are in effect, 
no additional discussion is necessary regarding these rating 
codes.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).  

The Board has considered entitlement to higher evaluations 
under other rating codes that where in effect during this 
period, but none of these are appropriate to the veteran's 
disability.  The 2004 treatment records mention degenerative 
disc disease, but the computed tomography done in September 
2006 showed that the veteran did not have herniation of the 
disc.  The most recent evidence is the most probative.  
Francisco.  Therefore, the rating code for intervertebral 
disc syndrome is not for consideration.  As the veteran 
retains significant motion, there is no evidence of ankylosis 
of any portion of the spine.  Therefore, a rating greater 
than 40 percent is not assignable under the old criteria. 

The veteran is also not entitled to an increased evaluation 
under the criteria that became effective in September 2003.  
In order to receive a 50 percent evaluation under the General 
Rating Formula for Diseases and Injuries of the Spine, the 
veteran must have unfavorable ankylosis of the entire 
thoracolumbar spine.  However, there is no evidence to show 
that the veteran has ankylosis of his spine.  Therefore, the 
veteran is not entitled to an increased rating under this 
formula.  38 C.F.R. § 4.71a, Code 5237.  

The General Formula provides that separate evaluations can be 
provided for the neurologic impairment resulting from a 
service connected back disability.  The most recent 
examination, however, revealed no neurologic abnormalities.

The Board has also considered an evaluation of the veteran's 
disability under other rating codes, but there are no more 
rating codes that are appropriate.  As noted above, the 
September 2006 VA examination revealed that the veteran does 
not have disc herniation, so that the rating code for 
intervertebral disc syndrome is not applicable.  38 C.F.R. 
§ 4.71a, Code 5243.  

The weight of the evidence is against a finding that the back 
disability approximates the criteria for a higher evaluation.  
Accordingly, the claim is denied.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.7, 4.21.  

Eye Disability

Entitlement to service connection for glaucoma of the left 
eye was established in a September 1998 rating decision.  A 
zero percent evaluation was assigned for this disability 
under 38 C.F.R. § 4.84a, Code 6003 and 6013, the rating codes 
for iritis and glaucoma.  A December 1999 rating decision 
changed the description of the veteran's disability to 
retinal pigment epithelial changes of the left eye, and 
increased the rating to 10 percent under 38 C.F.R. § 4.84a, 
Code 6011, the rating code for localized scars of the retina.  

An August 2002 rating decision increased the evaluation for 
retinal pigment epithelial changes of the left eye to 20 
percent effective in October 2000 under 38 C.F.R. § 4.84a, 
Code 6077, which is a rating code for visual acuity.  
Effective October 4, 2006, a 30 percent evaluation was 
assigned by an October 2006 rating decision under this same 
rating code. 

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  The assignment 
of disability evaluations for visual acuity is a purely 
mechanical application of the rating criteria.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based on the impairment of 
visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 
6079.  A disability rating for visual impairment is based on 
the best distant vision obtainable after the best correction 
by glasses.  38 C.F.R. § 4.75.  The percentage evaluation 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.  

As service connection is not in effect for decreased vision 
in the right eye, vision in that eye is considered to be 
20/40 or better for rating purposes.  To calculate the 
appropriate disability rating for loss of central vision when 
impairment in only one eye is service-connected, the other, 
nonservice-connected eye is assumed to have normal visual 
acuity, unless that nonservice-connected eye is blind.  See 
Villano v. Brown, 10 Vet. App. 248, 250 (1997).  Compensation 
is payable for the combination of service-connected and 
nonservice-connected eye disabilities only where there is 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a) 
(2006).  

The Rating Schedule provides that measurement of the visual 
field will be made when there is disease of the optic nerve 
or when otherwise indicated.  The usual perimetric methods 
will be employed, using a standard perimeter and 3 millimeter 
white test object.  At least 16 meridians 22 and 1/2 degrees 
apart will be charted for each eye.  The charts will be made 
a part of the report of examination.  Not less than two 
recordings, and when possible, three will be made.  The 
minimum limit for this function is established as a 
concentric central contraction of the visual field to five 
degrees.  This type of contraction of the visual field 
reduces the visual efficiency to zero.  Where available the 
examination for form field should be supplemented, when 
indicated, by the use of tangent screen or campimeter.  This 
last test is especially valuable in detection of scotoma.  38 
C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

Unilateral concentric contraction of the visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100.  
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200.  
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080.  

Prior to October 4, 2006

The veteran underwent a VA fee basis examination of his eyes 
in June 2001.  Corrected visual acuity at distance and at 
near was 20/28 for the right eye and 20/125 for the left eye.  
The findings were remaining vision of the right eye of 20/28 
with best correction, and remaining vision of the left eye of 
20/125 with best correction.  

The visual field chart shows that the veteran had visual 
fields of 18 degrees temporally, 20 degrees down temporally, 
20 degrees down, 19 degrees down nasally, 15 degrees nasally, 
20 degrees up nasally, 20 degrees up, and 20 degrees up 
temporally.  This equates to an average concentric visual 
field of 43.5 degrees.  See 38 C.F.R. § 4.76a.  

VA treatment records from February 2004 include an assessment 
of advanced glaucomatous optic neuropathy bilaterally, mild 
cortial cataracts of the left eye, and a macular scar of the 
left eye.  

Medical records from a private eye examination dated March 
2004 are contained in the claims folder.  These do not 
include the veteran's corrected visual acuity, which is 
required for VA rating purposes.  

The evidence dated prior to October 4, 2006 indicates that 
the veteran's best corrected visual acuity for the left eye 
was 20/125.  As the chart for the evaluation of visual acuity 
at 38 C.F.R. § 4.84a, Table V does not have an entry for 
20/125, the veteran is evaluated under the next highest 
entry, which is 20/200.  When 20/40 for the nonservice 
connected right eye is combined with 20/200 for the service 
connected left eye on this table, the result is a 20 percent 
evaluation.  As there are no other medical records from this 
period that report the corrected vision of the left eye, 
entitlement to an evaluation in excess of 20 percent is not 
shown.  

Entitlement to an evaluation in excess of 20 percent under 
the rating code for loss of visual fields has been 
considered, but the evidence does not support an increase 
under this rating code.  In order to receive an evaluation 
greater than 20 percent for bilateral impairment of the 
visual field, the field of vision would have to be restricted 
to five degrees or less.  As demonstrated at the June 2001 VA 
examination, the veteran had more than five degrees of vision 
in every visual field.  38 C.F.R. § 4.84a, Code 6080.  

After October 4, 2006

The veteran underwent an additional VA examination of his 
eyes on October 4, 2006.  The veteran's best corrected vision 
was 20/20 for the right eye and 20/400 for the left eye.  

When the visual acuity of 20/20 and 20/400, which is 
equivalent of 10/200, that was measured at the October 2006 
VA examination is applied to 38 C.F.R. § 4.84a, Table V, a 30 
percent evaluation is warranted.  

Entitlement to a higher evaluation under the rating code for 
impairment of the field of vision has been considered.  
However, a 30 percent rating is the highest that can be 
assigned for loss of the field of vision in one eye.  
38 C.F.R. § 4.84a, Code 6080.  

The requirements of 38 C.F.R. § 4.84a set out the percentage 
ratings for exact numerical levels of impairment required for 
each rating for visual acuity.  As with hearing loss, the 
evaluation of visual acuity is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Therefore, the only possible interpretation of the 
most recent evidence is that the veteran's visual acuity 
warrants a 30 percent evaluation.  

As just discussed, the preponderance of the evidence is 
against higher ratings for the service connected eye 
disability.  The claim is therefore denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to service connection for a disability manifested 
by mental and physical fatigue is denied. 

Entitlement to an evaluation in excess of 40 percent for 
degenerative arthritis of the lumbar spine is denied. 

Entitlement to an evaluation in excess of 20 percent for 
retinal pigment epithelial changes of the left eye prior to 
October 4, 2006 is denied. 

Entitlement to an evaluation in excess of 30 percent for 
retinal pigment epithelial changes of the left eye from 
October 4, 2006 is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


